Citation Nr: 1826963	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for diabetes mellitus, type II.

3. Entitlement to service connection for a heart disorder.

4. Entitlement to service connection for stroke residuals.

5. Entitlement to service connection for a colon disorder.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and depressive disorder. 
 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Miller, Associate Counsel


INTRODUCTION


The Veteran had active duty service from November 1981 to March 1982 and from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
In June 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The issues of entitlement to service connection for an acquired psychiatric disorder and a colon disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Hearing loss was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's bilateral hearing loss is etiologically related to his active service, to include in service noise exposure. 

2. Diabetes mellitus, type II was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diabetes mellitus, type II is etiologically related to his active service or event or occurrence therein.

3. The preponderance of the evidence of record does not show that the Veteran has a chronic heart disorder.

4. The preponderance of the evidence of record does not show that the Veteran has chronic stroke residuals. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been incurred in service. 38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2. Diabetes mellitus, type II was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3. The criteria for entitlement to service connection for a heart disorder have not been met. 38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4. The criteria for entitlement to service connection for stroke residuals have not been met. 38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159, and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including hearing loss, diabetes mellitus, type II, and cardiovascular-renal disease, may be presumed if they are manifest to a compensable degree within one year following the date of separation from active service. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b). But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral hearing loss

The Veteran seeks entitlement to service connection for hearing loss. In essence, he claims that he was exposed to in service acoustic trauma, including explosions and gunfire, which ultimately resulted in his hearing loss. 

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records list his military occupation specialty as a cannon crewmember. The Veteran's first available audiological records are from May 1985, which revealed the following results: 

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
15
20
20
-
20
Right
25
15
10
-
10

It was noted that the results showed unremarkable threshold shifts for hearing loss. It was also noted that the Veteran was around loud machinery, but unclear if he used ear protection. 

Audiological testing from May 1989 revealed the following results: 

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
15
15
20
15
25
Right
20
15
15
15
15

Audiological testing from December 1990 revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
15
5
5
5
10
Right
5
5
5
20
20

Further audiological testing from April 1991 revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
15
10
5
10
15
Right
15
10
15
20
20

The Board observes that the Veteran's service treatment records do not reveal any additional complaints, diagnosis, or treatment for hearing loss. 

The Veteran was afforded a VA examination for hearing loss in May 2014. Audiological testing revealed the following results:



Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
30
35
30
40
45
Right
20
25
30
30
30

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 96 percent, bilaterally. 

The examiner diagnosed the Veteran with bilateral hearing loss. However, the examiner determined that it is less likely than not that the Veteran's hearing loss is due to military noise exposure. The examiner provided the following rationale: 

Veteran's c-file was reviewed. No Army National Guard 1980 enlistment exam was found but a 1989 pre-deployment exam indicated a moderate hearing loss in his high frequencies bilaterally. Post deployment exams from 1990 and 1991 both indicate hearing to be WNL's bilaterally. As veteran did not demonstrate a hearing loss on two subsequent hearing exams, the loss on the 1989 exam was likely a temporary threshold shift, and not a permanent loss. Given the amount of time that has elapsed since the veteran's discharge from the service in 1991, his history of occupational loud noise exposure, the normal discharge and follow up annual exam audiometric results and the lack of evidence veteran reported hearing loss or tinnitus in the years following discharge; it is my opinion that the current [bilateral hearing loss] is less likely as not caused by or the result of noise exposure while in the military.

The Board acknowledges that the Veteran currently has bilateral hearing loss, as defined by 38 C.F.R. § 3.385. The Board also agrees that the Veteran was likely exposed to acoustic trauma while in service. See 38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(d). Accordingly, in service exposure to noise is conceded. 

A preponderance of the evidence shows, however, that the Veteran's bilateral hearing loss is not related to service. The Board finds the May 2014 VA examiner's reasoning highly probative as he indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding in service noise exposure. 

Although the Veteran asserts that his hearing loss was caused by service, diagnosing the etiology of a complex disorder such as sensorineural hearing loss is outside the scope of a lay person's competence. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the Veteran is competent to report symptoms such as difficulty hearing, his lay assertions offer little support for the claim. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran was discharged from service in May 1991 and his hearing thresholds were essentially normal at that time. Importantly, there are no medical records indicating any hearing problems until approximately December 2013. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that the lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, the fact that the Veteran did not submit a claim for service connection for hearing loss until 2013, over 20 years after separation from service, may be considered as a factor in resolving the claim. See Maxson v. West, 12 Vet. App. 453, 459 (1999). 

There is otherwise no evidence indicating compensable hearing loss within one year of separation from service, nor is there evidence, aside from the Veteran's assertions and the fact that there are no medical records documenting complaints of hearing problems until 2013, of a continuity of symptomatology since service. 38 C.F.R. §§ 3.307, 3.309. Therefore, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Diabetes mellitus, type II

The Veteran seeks entitlement to service connection for diabetes mellitus, type II. 

Initially, the Board observes that the Veteran's service treatment records show no complaints, diagnosis, or treatment for diabetes mellitus, type II. 

The Board further observes that the Veteran's VA treatment records indicate that he was diagnosed and treated for diabetes mellitus, type II in December 2003. He is also prescribed medication for his condition. 

The Board finds that the preponderance of the evidence of record shows no nexus to service has been established for diabetes mellitus, type II. Again, the Veteran is competent to report on matters observed or within his personal knowledge. However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the etiology of his diabetes mellitus, type II. Thus, the Veteran's opinion that his diabetes mellitus, type II occurred as a result of his active service is not a competent medical opinion and it cannot be assigned any probative weight.

Simply put, no medical professional, VA or otherwise, has suggested that the Veteran's diabetes mellitus, type II is etiologically related to service. Furthermore, the Veteran did not file a claim for service connection until 2013, over 20 years following his separation from service. See Maxson at 1333. There is also no evidence indicating compensable diabetes mellitus, type II within one year of separation from service, nor is there evidence, aside from the Veteran's assertions and the fact that there are no medical records documenting diabetes treatment until 2003, of a continuity of symptomatology since service. 38 C.F.R. §§ 3.307, 3.309. Finally, there is no medical evidence of a nexus between service and the Veteran's diabetes mellitus, type II. See Pond v. West, 12 Vet. App. 341 (1999). 

In light of the above, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


Heart disorder

The Veteran seeks entitlement to service connection for a heart disorder. 

To begin, Board notes that the Veteran's service treatment records are silent as to any complaints, diagnosis, or treatment for a heart disorder.

The Board further notes that the Veteran has received some VA treatment pertaining to his heart. For instance, VA treatment records from January 2007 note normal myocardial perfusion and normal left ventricular systolic function. An exercise tolerance test from May 2012 was negative for chest pain or ischemia and his results were within normal limits. Additional treatment reports indicate complaints of chest pain, but the pain was not attributed to a heart disorder. 

Notably, service connection requires a showing of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report his symptoms concerning chest pain or a heart disorder. However, an underlying heart disorder has not been identified during the current appeal period. There is no other competent medical evidence of record, VA or private, of a heart disorder during the applicable appeal period. 

In essence, the evidence of a current diagnosis of a heart disorder is limited to statements from the Veteran and his general complaints. The Board finds that diagnosing a disability related to his heart requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a diagnosis of a heart disorder. 38 C.F.R. § 3.159(a)(1), (2). Moreover, the medical evidence of record suggests that the Veteran's complaints of heart problems began long after his discharge from active service, and he did not file a claim for a heart disorder until many years after service.   

In light of the above, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Stroke residuals

The Veteran seeks entitlement to service connection for stroke residuals. 

First, the Board observes that the Veteran's service treatment records show no complaints, diagnosis, or treatment for a stroke.

The Board further observes that the Veteran's VA treatment records document a self-reported stroke in May 2011 that apparently occurred while the Veteran was driving his truck. He was advised via telephone to seek emergency medical care. A follow-up report reveals that the Veteran was evaluated at a nearby hospital and was told that he did not in fact have a stroke, but was at a high risk for one. 

As discussed above, service connection requires a showing of a current disability. Again, the Veteran is competent to report his symptoms concerning stroke or residuals thereof. However, an underlying stroke has never been identified during the current appeal period. Importantly, VA treatment records confirm that the Veteran did not suffer a stroke in May 2011. There is no other competent medical evidence of record, VA or private, of stroke residuals during the applicable appeal period. 

In essence, the evidence of a current diagnosis a stroke is limited to statements from the Veteran and his general complaints. The Board finds that diagnosing a disability such as a stroke requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a diagnosis of a stroke. 38 C.F.R. § 3.159(a)(1), (2). Moreover, the medical evidence of record suggests that the Veteran never suffered from a stroke, and he did not file a claim for stroke residuals until many years after service.   

In light of the above, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for stroke residuals is denied.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding treatment records and to provide new VA examinations. 

The Veteran seeks entitlement to service connection for a colon disorder and an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD), mood disorder, and depressive disorder.

Regarding the Veteran's claimed colon disorder, the Board notes that the Veteran's VA treatment records reveal a diagnosis of benign neoplasm of the colon in December 2013 following a colonoscopy. In May 2015, the Veteran testified that he suffered from frequent diarrhea and stomach cramps in service, which continued after his discharge. He also stated that he recently had several cancerous polyps removed from his colon. It does not appear that the Veteran has ever received a VA examination in regard to his claimed colon disorder. Therefore, the Board finds that VA's duty to assist has been triggered and it must provide a VA examination for this claimed condition. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claimed acquired psychiatric disorder, his most recent and pertinent VA examination took place in March 2014. The examiner determined that the Veteran does not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for a diagnosis of PTSD. The examiner stated that the Veteran has also been diagnosed with a mood disorder or depressive disorder. The examiner stated that the Veteran's current psychiatric disorder is not related to fear of hostile military or terrorist activity, or his military service. Instead, the examiner explained that the Veteran's symptoms can be attributed to his medical problems and limitations in physical functioning. 

In May 2015, the Veteran testified that he receives ongoing VA psychiatric treatment. He also complained of additional symptoms such as nightmares and avoidance of crowds. 

In light of the above, the Board finds the March 2014 VA examination to be inadequate for rating purposes at this time. The March 2014 VA examiner provided limited rationale as to why the Veteran's diagnosed disorders are not attributable to service. Moreover, the Veteran has since claimed to have suffered from additional psychological symptoms. Given this and the substantial period of time that has elapsed since the previous examination, a new VA examination for an acquired psychiatric disorder is warranted. 

The Board observes that the Veteran has received some prior VA treatment for his claimed psychiatric disorder and colon disorder but no additional treatment records have been added since approximately 2014. Therefore, VA should obtain all relevant and outstanding treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination with an examiner of appropriate expertise in order to determine the nature and etiology of the Veteran's claimed colon disorder. The examiner is to be provided access to the Veteran's electronic Virtual VA and VBMS files. Any indicated diagnostic tests and studies should also be accomplished. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed colon disorder manifested in service or is otherwise causally or etiologically related to his military service.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Also, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination with a VA examiner of appropriate expertise to determine the nature and etiology of his claimed acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD), mood disorder, and depressive disorder. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.

(a) After the review of the electronic claims file and examination of the Veteran, the examiner should identify and state all acquired psychiatric disorders found. An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

(b) If the examiner does not find any acquired psychiatric disorder(s) or finds that a diagnosis of such is not appropriate, the examiner should give specific reasoning for that conclusion. If no disorder is found the examiner must express whether the disorder existed earlier in the appeal period and the examiner should clearly explain why the noted evidence does not establish a chronic diagnosis.

(c) If and only if the examiner finds that any acquired psychiatric disorder(s) is/are present, or was/were present at any time during the appeal period though it has since resolved, the examiner should then opine whether the Veteran's identified disorder(s) at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service. 

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology. The examiner should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, as necessary.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After the development requested has been completed, the AOJ should review any examination report and opinion to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If a report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and allowed to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


